Citation Nr: 1013271	
Decision Date: 04/07/10    Archive Date: 04/14/10

DOCKET NO.  03-22 772	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for prostate cancer, 
claimed as due to exposure to radiation and/or asbestos.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Megan L. Engebretson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1945 to August 
1975.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2000 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida, which denied entitlement to the 
benefit currently sought on appeal.

The Board remanded the claim in February 2009 to ensure that 
due process had been afforded.  Unfortunately, the ordered 
development was not carried out fully prior to returning the 
claims file to the Board.  As such, the appeal is REMANDED 
to the RO.  VA will notify the Veteran if further action is 
required.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  
38 U.S.C.A. § 7107(a)(2) (West 2002).


REMAND

The Veteran seeks entitlement to service connection for 
prostate cancer, claimed as due to exposure to radiation 
and/or asbestos.  The Veteran's claim was remanded in 
February 2009 for, among other things, a medical opinion 
regarding the etiology of his cancer.  The remand order 
specifically stated that the Veteran's claims file should be 
reviewed by an oncologist.  The examiner provided was a 
doctor of osteopathic medicine with a specialization in 
emergency medicine certified by the American Osteopathic 
Board of Emergency.  Her professional profile provided by 
the Florida Department of Health, and certified by the 
doctor, does not mention any practice or experience with 
oncology.

The United States Court of Appeals for Veterans Claims 
(Court) has held "that a remand by . . . the Board confers 
on the Veteran or other claimant, as a matter of law, the 
right to compliance with the remand orders."  Stegall v. 
West, 11 Vet. App. 268, 271 (1998).  As such the claim must 
be remanded to afford the Veteran an examination with an 
oncologist.




Accordingly, the case is REMANDED to the RO for the 
following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  Expedited 
handling is requested.)

1.  Forward the Veteran's claims file to a 
VA oncologist to review the file and 
render an opinion as to whether it is at 
least as likely as not that the Veteran's 
in-service dose of ionizing radiation, 
estimated at 343 mrem, caused his prostate 
cancer, diagnosed in June 1998.  A 
rationale for any opinion offered is 
requested.  Please note that a specialist 
opinion is required.  

A review of the file must be conducted.  
The specialist is reminded that the term 
"as likely as not" does not mean "within 
the realm of medical possibility," but 
rather that the evidence of record is so 
evenly divided that, in the examiner's 
expert opinion, it is as medically sound 
to find in favor of the proposition as it 
is to find against it.  A rationale for 
any opinion offered is requested.

2.  Thereafter, readjudicate the issue on 
appeal.  If the determination remains 
unfavorable to the Veteran, he and his 
representative should be furnished a 
supplemental statement of the case which 
addresses all evidence associated with the 
claims file since the last statement of 
the case.  The Veteran and his 
representative should be afforded the 
applicable time period in which to 
respond.

The appellant has the right to submit additional evidence 
and argument on the matter or matters the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United 
States Court of Appeals for Veterans Claims.  This remand is 
in the nature of a preliminary order and does not constitute 
a decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).



